924 F.2d 406
AETNA CASUALTY & SURETY COMPANY, Plaintiff, Appellee,v.Barbara R. CURLEY, et al., Defendants, Appellees.Appeal of Lynn A. WILSON, Administratrix of the Estate ofLeonard Bruse, etc., Defendant, Appellant.
No. 89-2159.
United States Court of Appeals,First Circuit.
Heard April 4, 1990.Decided Feb. 7, 1991.

Appeal from the United States District Court for the District of Rhode Island;  [Hon. Ernest C. Torres, U.S. District Judge].
Cristine L. McBurney with whom McBurney Law Services, Inc., Pawtucket, R.I., was on brief, for defendant, appellant.
Dennis J. McCarten with whom Hanson, Curran, Parks & Whitman, Providence, R.I., was on brief, for plaintiff, appellee Aetna Cas. & Sur. Co.
Before TORRUELLA, SELYA and CYR, Circuit Judges.
PER CURIAM.


1
On May 11, 1990, we certified a series of questions anent this matter to the Rhode Island Supreme Court.  See Aetna Cas. & Sur. Co. v. Curley, 902 F.2d 1034 (1st Cir.1990).  On January 25, 1991, the Rhode Island Supreme Court responded to those questions.  See Aetna Cas. & Sur. Co. v. Curley, 585 A.2d 640 (R.I.1991).  The answers to the certified questions are dispositive of the issues raised before us by the appellant, Lynn A. Wilson, in her capacity as administratrix of the estate of Leonard Bruse.  Those answers unequivocally confirm the correctness of the declaration of rights entered by the district court.


2
We need go no further.  In the absence of any remaining zoetic issues, we direct that the judgment below be


3
Affirmed.  Costs in favor of appellee Aetna.